                            Michael Faillace & Associates, P.C.
                                                  Employment and Litigation Attorneys

          60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
          New York, New York 10165                                                        Facsimile: (212) 317-1620
          _________

          catalina@faillacelaw.com



                                                                                 June 22, 2021

          VIA ECF

          Honorable Jesse M. Furman
          United States District Judge
          40 Centre Street, Room 2202
          New York, New York 10007


                           Re:       Gil Sosa et al v. The J R Restaurant Group LLC et al;
                                     Case No. 21-cv-03418-JMF

          Your Honor:

                   This firm represents Plaintiffs in the above referenced matter. We write to respectfully
          request an extension of time to file our default motion in this matter that is due today. This is the
          first request of its kind.

                  The reason for the request is that Plaintiffs, while preparing the default motion materials,
          recently learned that the Defendant Corporation J R Restaurant Group LLC may not be related to
          the restaurant doing business as Muscle Maker Grill. Plaintiffs are conducting further research on
          whether they need to amend the complaint to add a new corporation. Plaintiffs therefore
          respectfully request a thirty (30) day extension to file their default motion.

                  We thank the Court for its time and attention in this matter.


                                              Respectfully Submitted,

                                              /s/Catalina Sojo
                                              Catalina Sojo, Esq.
In light of the above, the Order Scheduling Default Judgment Briefing and Show Cause Hearing, dated
June 18, 2021, ECF No. 18, is VACATED (although the Clerk of Court can and should leave it on the
docket), and the hearing currently scheduled for July 8, 2021 is CANCELED. No later than three
weeks from the date of this Order, Plaintiff shall file a status letter updating the Court on how he
intends to proceed (i.e., whether to move for default judgment, dismiss his claims, file an amended
complaint, etc.). The Clerk of Court is directed to terminate ECF No. 21.
SO ORDERED.


                                     Certified as a minority-owned business in the State of New York
                June 23, 2021
